Exhibit 16.1 August 15, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C.20549-7561 Ladies and Gentlemen: On July 10, 2014, we were appointed principal accountants for Fusion Telecommunications International, Inc. (“Fusion”).We have not issued an audit report or completed a quarterly review of Fusion’s consolidated financial statements.On August 12, 2014, we were dismissed. We have read Fusion’s statements included under Item 4.01 of its Form 8-K dated August 15, 2014, and we agree with such statements, except that we are not in a position to agree or disagree with Fusion’s stated reason to terminate the engagement and Fusion’s statement that EisnerAmper LLP was not consulted regarding the application of accounting principles to a specified transaction or the type of audit opinion that might be rendered on Fusion’s consolidated financial statements. Very truly yours, /s/ KPMG LLP
